Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response filed on 08/10/2022; and IDS filed on 09/25/2020.
Claims 1-12 are pending in the instant application.
Claims 5, 7, 9-12 are withdrawn from further consideration.

Priority
This application is claiming the benefit of prior-filed application No. 15/715,118 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
Parent application 15/715,118 has a non-final action filed on 08/20/20/2019, but Applicant didn’t respond correctly on 11/27/2019 and was given a time period of two-months to correct the error on 02/27/2020. Applicant only filed one two-months extension; thus, application 15/712,118 was abandoned on 06/28/2020, wherein the instant application was filed on 09/25/2020. Thus, the instant application has an effective filing date of 09/25/2020.

Election/Restrictions
Applicant’s election without traverse of specie elections of “nitrocellulose”, “to the surface of the skin of the affected area”, and “re-applying the second compound to the affected area” in the reply filed on 08/10/2022 is acknowledged.
	Note, claims 5, 7, 9-12 are drawn to non-elected species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WART REMOVAL (https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid =5991de5a-9c6d-45f1-8735-c93651efe56c&type=display (2014)).
Applicant’s claims are directed to a method of treating wart comprising of: macerating/soaking the affected area in a first compound, such as water, for about 5 minutes; apply a second compound comprising of a film forming polymer, such as nitrocellulose, and a solvent, onto the surface of the skin of the affected area; evaporation of the solvent; re-applying the second compound to the affected area.  
	WART REMOVAL teaches a method of removing warts comprised of: soak wart in warm water for 5 minutes, apply a small amount of wart remover to sufficiently cover each wart, let dry, which reads on evaporate, and repeat this procedure (see Direction on pg. 1 and Directions on back of package on pg. 2), wherein the wart remover comprised of nitrocellulose and isopropyl alcohol (see pg. 1 and back of package on pg. 2), wherein isopropyl alcohol reads on solvent.

Claim(s) 1-4, 6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated NORDAL et al (US 2019/0091137).
NORDAL teaches a method comprising of the introduction of a compound that macerates the keratinous layer and second compound that disperses in the first to form a boundary between the infected cells and the healthy cells. The first compound macerates the hyperkeratotic cells and creates an environment that the the film forming polymer will disperse into and encase the cells infected with Verrucae Vulgaris. The film forming polymer will be generally miscible in the first compound that macerates the hyperkeratotic cells thus dispersing the polymer. Once the polymer is dispersed in the area infected by the wart virus the solvent that the polymer is dissolved in will evaporate. The encapsulated hyperkeratotic cells are now easily remove without pain through the natural shedding caused by the upward migration of new basale cells. (see [0031]-[0032]). To aid in the penetration of the compound the overburden of calloused skin should be removed as much as possible. Also, the saturation into the wart is aided by macerating the keratinous skin. The wart can be macerated with several compounds. Water and Acetic acid are examples of such compounds. The macerated skin saturated in water or acetic acid allows the compound to disperse in the wart due to the compound being somewhat miscible. (see [0036]) Repeated applications of the compound may be required to assure complete penetration of the compound throughout the infected tissue. (see [0037]) The compound only needs to form a boundary that separates the infected cells from the healthy cells. Examples of compounds that will achieve this effect are: Nitrocellulose in solution (see [0039]) and collodion (see [0043]). This technique requires the soaking of the wart in water or an application of 4% Acetic acid for 5 to 15 minutes. The longer the wart is in contact with the water or acetic acid the better the keratinous skin is macerated. The polymer compound is then applied to the affected area and is allowed penetrate completely into the infected skin. For this modality to be the most effective it will require the removal of calloused skin around and over the wart. This can be accomplished with a scalpel or liquid nitrogen to cause the skin to blister. (see [0047]).


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618